             Case 2:18-mj-00867-GWF Document 9 Filed 10/25/18 Page 1 of 3



1    DAYLE ELIESON
     United States Attorney
     District of Nevada
2    BRANDON C. JAROCH
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
5    Counsel for the United States
6
                  UNITED STATES DISTRICT COURT
7                      DISTRICT OF NEVADA
                                             -oOo-
8
      UNITED STATES OF AMERICA,                   Case No.: 2:18-mj-00867-GWF
9
            Plaintiff,                            Stipulation to Continue Preliminary
10                                                Hearing (First Request)
      vs.
11
      TAELER MYLOTT,
12
            Defendants.
13

14
               IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
15
     ELIESON, United States Attorney, BRANDON C. JAROCH, Assistant United
16
     States Attorney, counsel for the United States of America and BENJAMIN C.
17
     DURHAM, Esq., counsel for the defendant TAELER MYLOTT:
18
               THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED
19
     FOR November 5, 2018, at 4:00 p.m., before the Honorable Magistrate Judge George
20
     W. Foley, Jr., be vacated and set to a time convenient for the Court, but no later than
21
     30 days from the current setting.
22

23
                Case 2:18-mj-00867-GWF Document 9 Filed 10/25/18 Page 2 of 3



1                This Stipulation is entered into for the following reasons:

2                1. The Government provided a large volume of discovery to the defense

3    counsel who is still reviewing and needs additional time to prepare for a preliminary

4    hearing.

5                2. Counsel for the defendant and counsel for the government agree to the

6    continuance.

7                3. The defendant is not detained and agrees to the continuance.

8                4. Denial of this request for continuance could result in a miscarriage of

9    justice.

10               5. This is the first request for a continuance.

11

12      Dated this 25th day of October, 2018.

13
                                                      Respectfully Submitted,
14                                                    DAYLE ELIESON
                                                      United States Attorney
15
                                                      /s/ Brandon C. Jaroch
16                                                    BRANDON C. JAROCH
                                                      Assistant United States Attorney
17
                                                      /s/ Benjamin C. Durham
18                                                    BENJAMIN C. DURHAM, Esq.
                                                      Counsel for MYLOTT
19

20

21

22

23
                                              2
             Case 2:18-mj-00867-GWF Document 9 Filed 10/25/18 Page 3 of 3



1                 UNITED STATES DISTRICT COURT
2                      DISTRICT OF NEVADA
                                          -oOo-
3
     UNITED STATES OF AMERICA,                 Case No.: 2:18-mj-00867-GWF
4
            Plaintiff,
5                                              ORDER
     vs.
6
     TAELER MYLOTT,
7
            Defendant.
8

9
           Based on the Stipulation of counsel and good cause appearing,
10
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
11
     November 5, 2018, at 4:00 p.m., be vacated and continued to ____________________,
                                                                  December 5, 2018
12
     at _____________
           4:00       p.m.
13
           DATED this 26th
                      ____ day of ____________,
                                    October     2018.
14

15
                                          ___________________________________
16
                                          HONORABLE GEORGE W. FOLEY, Jr.
                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23
                                          3
